DETAILED ACTION
In response to communications filed 02/11/2022 & 04/07/2022.
Claims 1, 3-9, 11-15 and 17-22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a method and corresponding device for reporting a power headroom report (PHR).  A user equipment determines a type of the PHR based on a type of physical uplink control channel (PUCCH) to be transmitted and a corresponding power headroom based on the determined type of the PHR.  The PHR including the determined power headroom is transmitted to base station.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Dinan (US 2017/0094612 A1) teaching a UE transmitting a power headroom report based on a determined type of PHR. There also exists prior art such as Nory et al. (US 2018/0077719 A1) that teaches determining a first type of PHR and a second type of PHR based on PUCCH resources.  However the prior arts on record alone or in combination fails to teach and/or suggest determining the corresponding power headroom by modifying a maximum transmission power based on the determined type of PUCCH to be transmitted and a corresponding limiting power condition of preset reserved power of the first type of PUCCH to be transmitted;  and determining a power headroom of PHR type 1 for the first type of PUCCH to be transmitted and a power headroom of PHR type 2 based on an actual transmission power of PUSCH and the maximum transmission power in combination with the other recited features in claims 1 and 15.  
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in claims 1 and 15 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468